Talbot, C. J.,
dissenting:
I cannot adhere to the theory advanced that a grand jury, or any grand juror, becomes disqualified to consider a case by reason of legal evidence presented to and considered by the grand jury in that case while regularly before it for consideration. If this line of argument is to be given support, it would be as consistent to hold that every grand juror, when he forms an opinion from evidence received in the grand-jury room, becomes disqualified to act before he joins in finding an indictment; that every trial juror who forms an opinion from testimony given in court becomes disqualified from rendering a verdict because he has formed an opinion before he acts in finding a verdict; and that, if this case is submitted to another grand jury, and it hears the same witnesses who appeared before the prior one, or the same or other evidence, the grand jurors would thereby form an opinion and become disqualified to find an indictment, *104hear evidence, and form an opinion, without becoming disqualified to indict.
The disqualification of a grand juror by reason of any opinion he has should pertain to the time when he is accepted as a member of the panel, and, if he is free from bias, and a competent grand juror at that time, he should not become disqualified to act in any case pending before the grand jury by reason of legal evidence submitted to the grand jury. Mr. Bishop and other text-writers and courts are correct in their conclusion that the grand jury may at any time during its service find a second indictment after, or without, hearing further evidence.
The language of the different sections of our criminal practice act, relating to the setting aside of indictments and the resubmission of cases to grand juries, appears to be sufficiently clear, if the words used are given their ordinary meaning. Section 7010 of the Revised Laws provides: "A person held to answer for a public offense can take advantage of any objection to the panel orto an individual grand juror in no other mode than by challenge.” And under sections 7003 to 7008, inclusive, a challenge should be made before the grand jury is sworn, if the accused has been previously bound over. (McComb v. District Court, 36 Nev. 417, 136 Pac. 563.) Under section 7090, if the defendant has not been held to answer before the finding of the indictment, it must be set aside by the court on his motion upon " any ground which would have been good ground for challenge, either to the panel or to any individual grand juror.” This limits the cause for setting aside the indictment by reason of the state of mind of the grand jurors to challenge for the state of mind at the time the grand jurors are accepted and sworn to serve on the panel. The statute does not give any challenge nor allow any motion to set aside the indictment for opinion thereafter formed by hearing the evidence in the case.
The motion to set aside this indictment being based upon the ground that the grand jurors, "prior to the *105finding of said former indictment, caused to be produced before them witnesses upon whose testimony they, and each of them, formed a belief in the probable guilt of defendant of said alleged offense, and in áccordance with which belief they on oath found said former indictment,” the motion should be considered as governed by section 7090, mentioned, which is the only one providing for a motion to set aside an indictment' on that ground, and by section 7092, which provides that: "If -the motion is granted, the court must order that the defendant, if in custody, be discharged therefrom; or, if admitted to bail, that his bail be exonerated; or, if he has deposited money instead of bail, that the same be refunded to him, unless it directs that the case be resubmitted to the same or another grand jury.”
Language could not more clearly or directly authorize the resubmission to the same grand jury.
If section 7044 can in any way be ' considered as controlling, as held in the opinion, there is nothing in the language of that section which prohibits the' court from submitting the case again to the same grand jury. The words relied upon in that section, that" the dismissal of the charge shall not, however, prevent the same charge from' being again submitted to a grand jury, or as often as the court shall direct,” do not to my mind contain such prohibition. The same grand jury was a "grand jury” as much as the same man is " a man, ” and the provision that the same charge could be again submitted to a grand jury does not indicate that the case could not be submitted to the same grand jury. The decision of the majority of the court in effect legislates into the statute the words, " but the case shall not again be submitted to the same grand jury.” The words in this section,"as often as the court shall so direct, ” emphasizes the right of the district court to resubmit the case to the same grand jury. I am unable to concur in the opinion that the same grand jury was not "a grand jury,” or was not embraced in the meaning of the words "a grand jury.”
A strained construction should not be placed upon *106the statute, which would result in delaying criminal proceedings, in additional unnecessary expense to the county, and trouble to extra grand jurors for a new panel and witnesses in attending again, in order that a person accused of crime may be indicted by a second grand jury, when the first is not shown to have been prejudiced or disqualified at the time it was impaneled, or to have formed any opinion, except by hearing evidence in the case properly introduced before the grand jury which presumably would have the same effect upon the second grand jury. If there should be additional witnesses or other evidence for a second grand jury, it could as well be heard by the first one, which should have as much right to form its conclusions and act on the evidence in the case as a second grand jury. As we have often held, errors which do not prejudice should not avail. (State v. Clark, 36 Neb. 479, 135 Pac. 1083; State v. Williams, 31 Nev. 360, 102 Pac. 974; State v. Petty, 32 Nev. 384, 108 Pac. 934, Ann. Cas. 1912d, 223; State v. Smith, 33 Nev. 459, 117 Pac. 19; State v. Mircovich, 35 Nev. 485, 130 Pac. 765, and cases there cited.)